IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-11221


RAY MASON
                       Plaintiff - Appellant

v

DURHAM TRANSPORTATION INC.
                    Defendant - Appellee

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 5:99-CV-267-C
                        --------------------
                            July 10, 2001

Before KING, Chief Judge, BARKSDALE, Circuit Judge, and NOWLIN,*
District Judge.

PER CURIAM:**

     Plaintiff-Appellant Ray Mason appeals the district court’s

judgment in favor of his former employer, Defendant-Appellee

Durham Transportation, Inc. (“Durham”).     Mason asserted

employment discrimination under the Americans with Disabilities

Act (“ADA”), 42 U.S.C. §§ 12101-12213, and retaliatory discharge

under Title VII, 42 U.S.C. § 2000(e) et seq.     Mason also appeals

from a post-judgment order awarding Durham its attorneys fees as

a part of the costs.



     *
         Chief Judge of the Western District of Texas, sitting by
designation.
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     The summary judgment evidence clearly demonstrates that

Mason was not “qualified,” as that term is defined under the ADA,

to perform his job in view of the facts that the job required him

to operate commercial motor vehicles (i.e., school buses), that

Texas law requires an operator of a commercial motor vehicle to

hold a valid commercial driver’s license, and that Mason could

not obtain a valid commercial driver’s license because of his

visual impairment at the time he was terminated.   Because Mason

was not qualified for the job, he did not meet his initial burden

of establishing a prima facie case of disability-based

discrimination.   We need not and do not address any other aspect

of this discrimination case.   We are not persuaded, however, that

Mason’s case was so lacking in merit as to be groundless.

     The judgment entered September 20, 2000 is AFFIRMED.   The

Order on Motion to Tax Attorney Fees as Costs is VACATED.   Each

party shall bear its own costs.

     Judge Barksdale would affirm the Order on Motion to Tax

Attorney Fees as Costs.




                                  -2-